ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Ruth Ann Johnson                                            Gregory F. Zoeller
Valerie K. Boots                                            Attorney General of Indiana
Marion County Public Defender Agency
Indianapolis, Indiana                                       James B. Martin
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana
______________________________________________________________________________
                                                                                       FILED
                                                                                  Jul 12 2016, 10:42 am

                                                                                       CLERK
                                                                                   Indiana Supreme Court


                                 In the
                                                                                      Court of Appeals
                                                                                        and Tax Court




                         Indiana Supreme Court
                             _________________________________

                                       No. 49S02-1607-CR-372

VICTOR ROAR,
                                                            Appellant (Defendant below),

                                                v.

STATE OF INDIANA,
                                                            Appellee (Plaintiff below).

                             _________________________________

               Appeal from the Marion Superior Court, No. 49F09-1404-FD-18644
                         The Honorable Barbara Cook Crawford, Judge
                            _________________________________

      On Petition to Transfer from the Indiana Court of Appeals, No. 49A02-1506-CR-506
                            _________________________________

                                           July 12, 2016

Per Curiam.

       Victor Roar was convicted of class A misdemeanor intimidation after the property manager

of his sister’s apartment left an eviction notice on his sister’s door, and Roar told the property

manager, “if [the property manager] came back on the property, he’d kill [her].”
        Roar contended the evidence was insufficient to support his conviction. Specifically, he

argued that his statement was conditional, and not a threat to retaliate for a prior lawful act, because

the statement concerned future, rather than past, conduct (namely, the manager coming “back on

the property” in the future). Rejecting its prior precedent in C.L. v. State, 2 N.E.3d 798 (Ind. Ct.

App. 2014), the Court of Appeals affirmed the trial court. See Roar v. State, ___ N.E.3d ___, 2016

WL 1593880, at *2 (Ind. Ct. App. April 21, 2016). The majority concluded that the State had

presented sufficient evidence that Roar’s threat was made “with the intent . . . that [the manager]

be placed in fear of retaliation for a prior lawful act” as required by the intimidation statute, Indiana

Code section 35-45-2-1(a). Id. at *2.

        We agree with Judge Najam’s analysis and the result reached by the Court of Appeals

majority in the present appeal. We therefore grant transfer, adopt and incorporate by reference

that portion of the Court of Appeals’ opinion addressing the sufficiency of the evidence in

accordance with Indiana Appellate Rule 58(A)(1), and affirm the trial court. We summarily affirm

that part of the Court of Appeals’ opinion addressing the admission of other evidence. See App.

R. 58(A)(2).



All Justices concur.




                                                   2